Case 2:17-cv-08748-FMO-KS Document 33 Filed 05/31/19 Page 1 of 3 Page ID #:155




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street
 3   Suite 3100
     Los Angeles, California 90071
 4   Telephone: (213) 426-2137
 5   Attorneys for Plaintiff
     BACKGRID USA, INC.
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     BACKGRID USA, INC.,                         Case No.: 2:17-cv-8748 FMO (KSx)
11
                  Plaintiff,                     BACKGRID USA, INC.’S WITNESS
12
     v.                                          LIST
13
     ANGELA RENEE WHITE et al.,
14
                  Defendants.
15

16

17         In accordance with L.R. 16-5 and this Court’s Scheduling and Case
18   Management Order Re: Jury Trial (ECF 26), plaintiff BackGrid USA, Inc. submits
19   the following Witness List:
20         Name                                                 Estimated Direct
21         1. Jon Nicolini                                      2.0 hours
22         Mr. Nicolini will testify about BackGrid’s ownership of the copyrights of the
23   infringed images, the copyright-enforcement efforts on behalf of BackGrid (including
24   the work as respects the infringed images here), the discovery of the infringed images
25   at issue in this matter, and correspondence with defendant and her agents.
26         Mr. Nicolini can be contacted through plaintiff’s counsel.
27

28
                                                1
                                     PLAINTIFF’S WITNESS LIST
Case 2:17-cv-08748-FMO-KS Document 33 Filed 05/31/19 Page 2 of 3 Page ID #:156




 1         2. Steve Ginsburg                                     2.0 hours
 2         Mr. Ginsburg will testify about BackGrid’s business model, the licensing value
 3   of celebrity images in general and the infringed images in particular, BackGrid’s
 4   compensation to its photographers, and the harm caused by rampant infringement of
 5   celebrity images (particularly online infringement through social media with large
 6   numbers of followers).
 7         Mr. Ginsburg can be contacted through plaintiff’s counsel.
 8

 9         3. Alex Kantif*                                       1.0 hours
10         Mr. Kantif will testify about BackGrid’s business model, the licensing value of
11   celebrity images in general and the infringed images in particular, BackGrid’s
12   compensation to its photographers, and the harm caused by rampant infringement of
13   celebrity images (particularly online infringement through social media with large
14   numbers of followers).
15         Mr. Kantif can be contacted through plaintiff’s counsel.
16

17         4. Gerardo Vasquez*                                   1.0 hours
18         Mr. Vasquez, a BackGrid photographer, will testify about the effect of
19   infringement on content creators like photographers, who rely on licensing fees of
20   their images to support themselves and their families.
21         Mr. Vasquez can be contacted through plaintiff’s counsel.
22

23         5. Julio Toledo*                                      .5 hours
24         Mr. Toledo is a photographer who created at least one of the infringed images
25   and will testify as to the creative process and the importance of licensing fees to
26   earning a living.
27         Mr. Toledo can be contacted through plaintiff’s counsel.
28
                                                 2
                                     PLAINTIFF’S WITNESS LIST
Case 2:17-cv-08748-FMO-KS Document 33 Filed 05/31/19 Page 3 of 3 Page ID #:157




 1

 2   Dated: May 31, 2019        Respectfully submitted,
 3                              PERKOWSKI LEGAL, PC
 4

 5                              By:    /s/ Peter Perkowski
                                      Peter E. Perkowski
 6
                                      Attorneys for Plaintiff
 7                                    BACKGRID USA, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
                                 PLAINTIFF’S WITNESS LIST
